Citation Nr: 0638641	
Decision Date: 12/12/06    Archive Date: 12/19/06

DOCKET NO.  04-43 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1943 to April 1946.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from a July 2004 
rating decision by a Department of Veterans Affairs (VA) 
Regional Office (RO).  In April 2005, a hearing was held 
before a hearing officer at the RO, and in September 2006, a 
Travel Board hearing was held before the undersigned.  
Transcripts of these hearings are of record.

Pursuant to 38 U.S.C.A. § 7107(a) (West 2002) and 38 C.F.R. § 
20.900(c) (2006), the Board has advanced the case on the 
docket.


FINDINGS OF FACT

1.  A hearing loss disability of either ear was not 
manifested in service; sensorineural hearing loss was not 
manifested in the first post-service year, and any current 
hearing loss disability is not shown to be related to an 
event, injury, or disease in service.  

2.  Tinnitus was not manifested in service, and is not shown 
to be related to the veteran's service.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss disability 
is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.385 (2006).

2.  Service connection for tinnitus is not warranted.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the matters 
being addressed.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The record reflects that by a January 2004 letter, prior to 
the RO's initial adjudication of these claims in July 2004, 
the veteran was informed of the evidence and information 
necessary to substantiate his claims for service connection, 
the information required of him to enable VA to obtain 
evidence in support of his claim, the assistance that VA 
would provide to obtain evidence and information in support 
of his claims, and the evidence that he should submit if he 
did not desire VA to obtain such evidence on his behalf.  
Although the July 2004 letter did not specifically advise the 
veteran to submit any pertinent evidence in his possession, 
it informed him of the evidence required to substantiate his 
claims and that he should submit such evidence or provide the 
RO with the information necessary for the RO to obtain such 
evidence on his behalf.  Furthermore, in a March 2006 letter, 
he was given notice regarding ratings and effective dates of 
awards, see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The veteran was given ample time to respond to these 
letters or supplement the record.

The Board is satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.  The RO obtained all available medical records 
identified by the veteran, and the veteran has had two 
hearings.  The Board further finds that no additional 
development, as for medical opinions or examinations is 
indicated.  Under 38 C.F.R. § 3.159(c)(4), an examination is 
necessary, in essence, when competent evidence of record is 
insufficient to decide the claim, and the evidence (A) 
includes a diagnosis of current disability (or symptoms) (B) 
establishes that there was an event, injury, or disease in 
service, and (C) indicates that the claimed disability may be 
associated with the event, injury, disease in service.  Here, 
current disability and acoustic trauma in service are shown, 
but there is no competent evidence that the current hearing 
loss and/or tinnitus might be related to the veteran's 
service.  

The Board also notes that in October 2006 and November 2006, 
the veteran submitted additional evidence (a September 2006 
VA audiological evaluation and an October 2006 private 
audiology record) without a waiver of initial RO 
consideration.  The Board finds that it is not prejudicial to 
consider the appeal on the merits (without remanding the case 
to the RO for initial consideration of the additional 
evidence, see Disabled American Veterans et al. v. Secretary 
of Veterans Affairs (DAV), 327 F.3d 1339 (2003)) because the 
additional evidence submitted is not pertinent to the matter 
in dispute (i.e., whether the current hearing loss disability 
and tinnitus are related to service).  Rather, it addresses 
matters not in dispute (that the veteran has current hearing 
loss disability, and that he was exposed to noise exposure 
during his military service).  Therefore, the veteran is not 
prejudiced by the Board's proceeding with appellate review 
without remanding the case for RO initial consideration of 
the additional evidence per DAV, supra.  

II.  Factual Background

Service personnel records note that the veteran's 
occupational specialty was light truck driver.
The veteran's service medical records are silent for 
complaints or findings related to tinnitus or hearing loss.  
An April 1946 separation examination report notes that the 
veteran had 15/15 whispered voice hearing bilaterally.

In December 2003, the veteran submitted a claim for service 
connection for tinnitus and hearing loss disability.  He 
essentially stated that he was exposed to acoustic trauma 
from explosions and other combat noise during his military 
service.

A December 2003 VA outpatient treatment record notes the 
veteran's complaints of mild tinnitus.  A September 2004 VA 
audiological assessment notes the veteran's complaints of 
hearing problems.  Audiometry showed a moderate hearing loss 
sloping to severe in the right ear and mild hearing loss 
sloping to severe in the left ear.  Binaural hearing aids 
were recommended.

During April 2005 and September 2006 hearings, the veteran 
testified that he was exposed to constant noise when he 
served as a demolition expert in combat during World War II.  
He stated that after his military service, he was employed as 
a teacher and had no further noise exposure.

On VA audiological evaluation in September 2006, puretone 
thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
25
55
LEFT
25
30
30
45
70

Speech audiometry revealed speech recognition ability of 80 
percent in each ear.

An October 2006 audiology record from University Hospitals of 
Cleveland notes the veteran's history of military noise 
exposure for four years.  An audiogram showed current 
findings of bilateral hearing loss.


III.  Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service incurrence 
or aggravation of organic disease of the nervous system (to 
include sensorineural hearing loss) may be presumed if such 
is manifested to a compensable degree within a year of the 
veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  Service connection also may be 
granted for any disease initially diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Hearing loss disability is defined by regulation:  

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.  See 38 C.F.R. § 
3.385.

With respect to the veteran's claim seeking service 
connection for bilateral hearing loss disability, it is not 
in dispute that he was likely exposed to acoustic trauma 
during his military service during World War II.  However, 
his service medical records do not show that he ever 
complained of problems hearing during service.  No evidence 
of hearing loss disability was reported at any time during 
service.  Furthermore, there is no post-service evidence of 
hearing loss complaints in the year following the veteran's 
discharge.  The first post-service evidence of  hearing loss 
disability is a 2004 VA audiological assessment.  
[Consequently, the chronic disease presumptive provisions of 
38 U.S.C.A. § 1112 for sensorineural hearing loss as organic 
disease of the nervous system do not apply.]

The veteran currently has bilateral hearing loss disability 
as defined by 38 C.F.R. § 3.385; however, no health care 
professional has suggested that such disability may be 
related to his service.  While an October 2006 private 
examiner recorded the veteran's history of noise exposure for 
four years in service, that examiner did not go on to offer 
an opinion relating current hearing loss disability to such 
noise exposure.  Significantly, the more than 55 year 
interval between service and the earliest clinical 
documentation of the current disability for which service 
connection is sought is, of itself, a factor for 
consideration against a finding that the current disability 
might be service-related.

The only evidence of a nexus between the veteran's current 
hearing loss disability and his military service is in his 
own statements.  This is not competent evidence because 
laypersons, such as the veteran, are not qualified to render 
an opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  In the absence of 
any competent evidence of a nexus between the veteran's 
hearing loss disability and his active duty service, to 
include noise trauma therein, the preponderance of the 
evidence is against this claim, and service connection for 
hearing loss disability must be denied.   

With respect to the claim seeking service connection for 
tinnitus, the Board notes that the veteran's service medical 
records are negative for complaints or findings related to 
tinnitus.  Tinnitus is currently diagnosed; however, the 
first medical evidence of such disability, as noted above, is 
a 2003 VA treatment record.  There is absolutely no medical 
evidence of a nexus, or relationship, between the tinnitus 
first diagnosed postservice and the veteran's active military 
service.  Once again, the lengthy interval between service 
and the initial clinical documentation of the disability for 
which service connection is sought is evidence against a 
finding of a nexus between current disability and an event in 
service (and thus against a finding of service connection).

The evidence of a nexus between the veteran's tinnitus and 
his military service is limited to the veteran's own 
statements.  This is not competent evidence since laypersons, 
such as the veteran, are not qualified to render an opinion 
concerning medical causation.  See Espiritu, supra.  In the 
absence of competent evidence of a relationship between the 
veteran's tinnitus and his active duty service, the 
preponderance of the evidence is against this claim, and 
service connection for tinnitus must be denied. 

The Board has considered the applicability of the benefit-of-
the-doubt doctrine.  As the preponderance of the evidence is 
both claims, that doctrine does not apply.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991). 


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


